                                                                  Case 8:18-bk-13311-CB              Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26                             Desc
                                                                                                      Main Document    Page 1 of 21


                                                                  1    William N. Lobel – State Bar No. 93202
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                  2    650 Town Center Drive, Suite 1500
                                                                       Costa Mesa, CA 92626
                                                                  3    Telephone: (714) 384-4740
                                                                       Facsimile: (714) 384-4741
                                                                  4    E-mail: wlobel@pszjlaw.com

                                                                  5    Attorneys for Ruby’s Diners, Inc., et al.
                                                                       Debtors and Debtors-in-Possession
                                                                  6

                                                                  7                                    UNITED STATES BANKRUPTCY COURT

                                                                  8                    CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                                                  9 In re:                                                               Case No. 8:18-bk-13311-CB

                                                                 10 RUBY’S DINER, 1INC., a California                                    Chapter 11
                                                                    corporation, et al.,
                                                                 11                                                                      (Jointly Administered With Case Nos.
                                                                                    Debtors and Debtors-in-Possession,                   8:18-bk-13197-CB; 8:18-bk-13198-CB;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12 Affects:                                                             8:18-bk-13199-CB; 8:18-bk-13200-CB;
                                                                                                                                         8:18-bk-13201-CB; 8:18-bk-13202-CB)
                                        COSTA MESA, CALIFORNIA




                                                                 13        All Debtors
                                          ATTORNEYS AT LAW




                                                                 14        RUBY’S DINER, INC., ONLY                                      NOTICE OF MOTION AND MOTION
                                                                                                                                         TO APPROVE STIPULATION
                                                                 15                                                                      BETWEEN RUBY’S HUNTINGTON
                                                                           RUBY’S SOCAL DINERS, LLC, ONLY                                BEACH, LTD. AND THE CITY OF
                                                                 16                                                                      HUNTINGTON BEACH AUTHORIZING
                                                                           RUBY’S QUALITY DINERS, LLC, ONLY                              THE ASSUMPTION OF NON-
                                                                 17                                                                      RESIDENTIAL REAL PROPERTY
                                                                           RUBY’S HUNTINGTON BEACH, LTD., ONLY                           LEASE AND CURING OF DEFAULTS;
                                                                 18                                                                      DECLARATION OF DOUGLAS S.
                                                                                                                                         CAVANAUGH IN SUPPORT THEREOF
                                                                           RUBY’S LAGUNA HILLS, LTD., ONLY
                                                                 19

                                                                 20        RUBY’S OCEANSIDE, LTD., ONLY                                  Date:              February 27, 2019
                                                                                                                                         Time:              10:00 a.m.
                                                                 21        RUBY’S PALM SPRINGS, LTD., ONLY                               Courtroom:         5D
                                                                                                                                         Address:           411 West Fourth Street
                                                                 22                                                                                         Santa Ana, CA 92701

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27
                                                                       1
                                                                        The last four digits of the Debtors’ federal tax identification numbers are as follows: Ruby’s Diner, Inc. (8143); Ruby’s
                                                                 28    SoCal Diners, LLC (9782); Ruby’s Quality Diners, LLC (1539); Ruby’s Huntington Beach, Ltd. (1331); Ruby’s Laguna
                                                                       Hills, Ltd. (6603); Ruby’s Oceanside, Ltd. (9104); and Ruby Palm Springs, Ltd. (9627).

                                                                       DOCS_LA:317421.7 76135/003                                1
                                                                  Case 8:18-bk-13311-CB            Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26                Desc
                                                                                                    Main Document    Page 2 of 21


                                                                  1   TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY
                                                                      JUDGE FOR THE CENTRAL DISTRICT OF CALIFORNIA, CERTAIN CREDITORS AND
                                                                  2   PARTIES-IN-INTEREST:

                                                                  3           PLEASE TAKE NOTICE that Ruby’s Huntington Beach, Ltd., a California limited

                                                                  4   partnership (“Ruby’s Huntington Beach” or the “Debtor”), hereby moves the Court (the “Motion”)

                                                                  5   for an order (the “Order”) approving the stipulation entered into between Ruby’s Huntington Beach

                                                                  6   and the City of Huntington Beach (the “City”) authorizing the assumption of non-residential real

                                                                  7   property lease and curing defaults attached to the Motion as Exhibit “A” (the “Stipulation”).

                                                                  8           PLEASE TAKE FURTHER NOTICE that the Debtor is a party to a nonresidential real

                                                                  9   property lease with the City for the operation of a Ruby’s restaurant located on the Huntington

                                                                 10   Beach Pier, 1 Main Street, Huntington Beach, California 92648 (the “Lease”). The Debtor has

                                                                 11   entered into the Stipulation with the City authorizing the assumption of the Lease and curing
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   defaults. The Debtor has determined in its sound business judgment that it is in the best interest of
                                        COSTA MESA, CALIFORNIA




                                                                 13   its estate and its creditors to assume the Lease pursuant to the terms of the Stipulation.
                                          ATTORNEYS AT LAW




                                                                 14           PLEASE TAKE FURTHER NOTICE that the Motion is based on and supported by this

                                                                 15   Notice of Motion and Motion, the attached Memorandum Points and Authorities, the Declaration of

                                                                 16   Douglas S. Cavanaugh (the “Cavanaugh Declaration”) in support of the Motion, and the facts set

                                                                 17   forth in the Stipulation.

                                                                 18           PLEASE TAKE FURTHER NOTICE that the Debtor will serve this Notice and Motion,

                                                                 19   the attached Memorandum of Points and Authorities and the Cavanaugh Declaration on: (1) the

                                                                 20   Office of the United States Trustee, (2) counsel to the Committee, (3) 20 largest unsecured creditors

                                                                 21   in the Huntington Beach Debtor case, (4) parties that have filed with the Court and served upon the

                                                                 22   Debtor a request for notice of all matters in accordance with Bankruptcy Rule 2002(i), (5) the United

                                                                 23   States of America, (6) the State of California, and (7) the City of Huntington Beach.

                                                                 24           PLEASE TAKE FURTHER NOTICE that, pursuant to local Bankruptcy Rule 9013-1(f), if

                                                                 25   you wish to oppose the Motion, you must file a written response with the Court and serve a copy of

                                                                 26   it upon the undersigned counsel no later than fourteen (14) days prior to the hearing on the Motion.

                                                                 27   The failure to properly file and serve an opposition may be deemed consent to the relief requested in

                                                                 28   the Motion or a waiver of any right to oppose the Motion.


                                                                      DOCS_LA:317421.7 76135/003                        2
                                                                  Case 8:18-bk-13311-CB            Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26          Desc
                                                                                                    Main Document    Page 3 of 21


                                                                  1

                                                                  2    Dated:     February 6, 2019                PACHULSKI STANG ZIEHL & JONES LLP

                                                                  3
                                                                                                                  By:    /s/ William N. Lobel
                                                                  4                                                      William N. Lobel
                                                                                                                         Attorneys for Ruby’s Diner, Inc., et al.,
                                                                  5                                                      Debtors and Debtors-in-Possession
                                                                  6

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      DOCS_LA:317421.7 76135/003                     3
                                                                  Case 8:18-bk-13311-CB            Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26                Desc
                                                                                                    Main Document    Page 4 of 21


                                                                  1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                  2                                                    I.
                                                                  3
                                                                                                            STATEMENT OF FACTS
                                                                  4
                                                                              A.       Jurisdiction and Venue
                                                                  5
                                                                              This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is
                                                                  6
                                                                      a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28 U.S.C. §§ 1408
                                                                  7
                                                                      and 1409.
                                                                  8
                                                                              B.       Background
                                                                  9
                                                                              On August 29, 2018 and September 5, 2018, Ruby’s Huntington Beach and certain of its
                                                                 10
                                                                      affiliates (collectively, the “Debtors”) filed voluntary petitions for relief under chapter 11 of the
                                                                 11
                                                                      Bankruptcy Code. On September 5, 2018, the Court entered an order jointly administering the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      Debtors’ cases, with the case of Ruby’s Diner, Inc. designated as the “Lead Case.” [Docket No. 6].
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              The Debtors continue to operate their businesses and manage their assets as debtors in
                                                                 14
                                                                      possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.
                                                                 15
                                                                              The Debtor is a party to a nonresidential lease with the City of Huntington Beach (the “City”)
                                                                 16
                                                                      for the operation of a Ruby’s restaurant located on the Huntington Beach Pier, 1 Main Street,
                                                                 17
                                                                      Huntington Beach, California 92648 (the “Lease”). The Debtor has entered into a stipulation with
                                                                 18
                                                                      the City authorizing the assumption of the Lease and curing defaults (the “Stipulation”). A copy of
                                                                 19
                                                                      the Stipulation is attached to the Cavanaugh Declaration as Exhibit “A.”
                                                                 20
                                                                                                                       II.
                                                                 21

                                                                 22                                                ARGUMENT

                                                                 23   A.      Assumption of the Lease is Beneficial to the Debtor’s Estate

                                                                 24           Section 365(a) of the Bankruptcy Code provides that, “subject to the court’s approval [a

                                                                 25   debtor in possession] may assume or reject any executory contract or unexpired lease of the debtor.”

                                                                 26   11 U.S.C. § 365(a). A debtor’s decision to assume an executory contract or unexpired lease is

                                                                 27   subject to review under the “business judgment standard.” Group of Institutional Investors v.

                                                                 28   Chicago, M., S. P. & P. R. Co., 318 U.S. 523, 550 (1943) (“[T]he question whether a lease should be

                                                                      DOCS_LA:317421.7 76135/003                        4
                                                                  Case 8:18-bk-13311-CB            Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26               Desc
                                                                                                    Main Document    Page 5 of 21


                                                                  1   rejected and, if not, on what terms it should be assumed is one of business judgment.”); see Orion

                                                                  2   Pictures Corp. v. Showtime Networks (In re Orion Pictures Corp)., 4 F.3d 1095, 1099 (2d Cir.

                                                                  3   1993); In re Gardiner, Inc., 831 F.2d 974, 975 n.2 (11th Cir. 1987); In re America Suzuki Motor

                                                                  4   Corp., 494 B.R. 466, 475 n.4 (Bankr. C.D. Cal. 2013) (“Whether to assume or reject an executory

                                                                  5   contract is generally left to the business judgment of the trustee or debtor in possession.”) (citing In

                                                                  6   re G.I. Indus., 204 F. 3d 1276, 282 (9th Cir. 2000)); In re Cook, 2015 Bankr . LEXIS 1900, at *1-2

                                                                  7   (Bankr. C.D. Cal. June 8, 2015) (“motions to assume or reject executory contracts under 11 U.S.C.

                                                                  8   § 365 should be summary proceedings focusing on whether the decision of the trustee, or debtor-in-

                                                                  9   possession, to assume or reject an executory contract is a good business decision or bad one.”).

                                                                 10           Bankruptcy courts should approve a debtor’s decision to assume or reject an executory
                                                                 11   contract “unless there is bad faith or a gross abuse of discretion.” In other words, the court must
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   decide “whether the decision of the debtor is so manifestly unreasonable that it could not be based
                                        COSTA MESA, CALIFORNIA




                                                                 13   on sound business judgment, but only on bad faith, whim, or caprice.” In re Health Science
                                          ATTORNEYS AT LAW




                                                                 14   Products, 191 B.R. 895, 909 n.15 (Bankr. N.D. Ala. 1995). The business judgment rule can be
                                                                 15   simply stated: in making a business decision, the directors are presumed to have acted
                                                                 16   independently, on an informed basis, in good faith, and in the honest belief that the decision is in the
                                                                 17   best interests of the corporation.
                                                                 18           Thus, a business decision will normally be sustained unless the presumption is rebutted in
                                                                 19   either of two ways: (i) the process, independence, or good faith of the directors is compromised; or
                                                                 20   (ii) the decision cannot be attributed to a rational business purpose. E. Norman Veasey, The
                                                                 21   Defining Tension in Corporate Governance in America, 52 Bus Law 393, 394 (Feb.
                                                                 22   1997). In Summit Land Co. v. Allen (In re Summit Land Co.), 13 B.R. 310 (Bankr. D. Utah
                                                                 23   1981), the court concluded that a debtor’s decision regarding the assumption or rejection of a lease
                                                                 24   should be granted as a matter of course:
                                                                 25           [C]ourt approval under Section 365(a), if required, except in extraordinary
                                                                 26           situations, should be granted as a matter of course. To begin, this rule places
                                                                              responsibility for administering the estate with the trustee, not the court, and
                                                                 27           therefore furthers the policy of judicial independence considered vital by the
                                                                              authors of the Code. Second, this rule expedites the administration of estates,
                                                                 28           another goal of the Bankruptcy Reform Act. Third, the rule encourages

                                                                      DOCS_LA:317421.7 76135/003                        5
                                                                  Case 8:18-bk-13311-CB            Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26               Desc
                                                                                                    Main Document    Page 6 of 21


                                                                  1           rehabilitation by permitting the replacement of marginal with profitable business
                                                                              arrangements.
                                                                  2
                                                                      Summit Land Co., 13 B.R. at 315; see also In re Waldron, 36 B.R. 633, 640 (Bankr. S.D. Fla. 1984).
                                                                  3
                                                                              Under the business judgment test, if assumption or rejection would benefit the debtor’s
                                                                  4
                                                                      estate, the court should approve the debtor’s proposed assumption or rejection. Agarwal v. Pomona
                                                                  5
                                                                      Valley Med. Group (In re Pomona Valley Medical Group), 476 F.3d 665, 670-71 (9th Cir. 2006)
                                                                  6
                                                                      (“[The court] should approve the rejection of an executory contract under § 365(a) unless it finds
                                                                  7
                                                                      that the debtor-in-possession’s conclusion that rejection would be ‘advantageous is so manifestly
                                                                  8
                                                                      unreasonable that it could not be based on sound business judgment, but only on bad faith, or whim
                                                                  9
                                                                      or caprice.’” (quoting In re Lubrizol, 756 F.2d 1043, 1047 (4th Cir. 1985)); see also In re FCX,
                                                                 10
                                                                      Inc., 60 B.R. 405, 411 (Bankr. E.D.N.Y. 1986) (“the debtor must have a good business judgment
                                                                 11
                                                                      reason for asking the Bankruptcy Court to permit it to assume the executory contract”).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                              In this case, the Debtor has determined in its sound business judgment that it is in the best
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      interest of its estate and its creditors to assume the Lease. Assumption of the Lease will allow the
                                                                 14
                                                                      Debtor to continue to operate the Huntington Beach restaurant, which is a profitable location that
                                                                 15
                                                                      generates between $1,000,000 and $1,400,000 in unit level EBITDA annually, employs
                                                                 16
                                                                      approximately 60-90 employees throughout the year, and is instrumental in overall brand awareness.
                                                                 17
                                                                      Absent assumption of the Lease in accordance with the terms of the Stipulation, the City has
                                                                 18
                                                                      indicated it would seek to terminate the Lease, which would result in the closure of the Huntington
                                                                 19
                                                                      Beach restaurant to the detriment of the Debtor and its affiliates. The Debtor, therefore, believes
                                                                 20
                                                                      that the assumption of the Lease, in accordance with the Payment Plan and terms agreed to between
                                                                 21
                                                                      the City and the Debtor as set forth in the Stipulation - which will provide for a cure of all defaults
                                                                 22
                                                                      under the Lease - is in the best interests of the estate and is supported by the Debtor’s reasonable
                                                                 23
                                                                      business judgment.
                                                                 24
                                                                      B.      The Requirements for Assumption Have Been Met
                                                                 25
                                                                              Section 365(b)(1) of the Bankruptcy Code sets forth the requirements that must be met in
                                                                 26
                                                                      order for a debtor to assume an executory contract or unexpired lease, if there has been a default
                                                                 27
                                                                      under such contract or lease. Those requirements are as follows:
                                                                 28

                                                                      DOCS_LA:317421.7 76135/003                        6
                                                                  Case 8:18-bk-13311-CB            Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26                Desc
                                                                                                    Main Document    Page 7 of 21


                                                                  1                    If there has been a default in an executory contract or unexpired lease
                                                                                       of the debtor, the trustee may not assume such contract or lease unless,
                                                                  2                    at the time of assumption of such contract or lease, the trustee—

                                                                  3                          (A) cures, or provides adequate assurance that the trustee will
                                                                                       promptly cure, such default . . .;
                                                                  4
                                                                                               (B) compensates, or provides adequate assurance that the
                                                                  5                    trustee will promptly compensate, a party other than the debtor to such
                                                                                       contract or lease, for any actual pecuniary loss to such party resulting
                                                                  6                    from such default; and

                                                                  7                           (C) provides adequate assurance of future performance under
                                                                                       such contract or lease.
                                                                  8
                                                                      11 U.S.C. § 365(b)(1).
                                                                  9
                                                                              As stated in the Cavanaugh Declaration, prior to the Petition Date, Ruby’s Huntington Beach
                                                                 10
                                                                      and the City entered into an agreement pursuant to which the defaults existing under the Lease
                                                                 11
                                                                      would be cured (the “Agreement”). The Agreement provided for the following payment plan with
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      respect to all past due amounts under the Lease, as follows:
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                       a. Percentage Rent: The City is due $287,920.03 in percentage rent.
                                                                 14
                                                                                       b. Penalties: In accordance with Section 11 of the (2016) Lease, $11,516 in
                                                                 15
                                                                                            penalties have accrued. This brings the total due to the City to: $299,436.83.
                                                                 16
                                                                                       c. Principal and Interest: A principal balance of $299,436.83 (outstanding
                                                                 17
                                                                                            percentage rent and penalties) and $4,888.12 in interest based on 3% simple
                                                                 18
                                                                                            interest.
                                                                 19
                                                                                       d. Payment Plan: Twelve (12) monthly payments of $25,360.41 consisting of
                                                                 20
                                                                                            principal and interest. The principal and interest portions are shown in detail in
                                                                 21
                                                                                            the payment plan attached to the Stipulation as Exhibit “1” (the “Payment Plan”).
                                                                 22
                                                                                            The payments pursuant to the Payment Plan are in addition to the base monthly
                                                                 23
                                                                                            rent due under the Lease (which base rent is in the amount of $10,455.43 (subject
                                                                 24
                                                                                            to a 2% increase on January 1, 2017, and additional 3% increases every third year
                                                                 25
                                                                                            on January 1, 2020, January 1, 2023, January 1, 2026 and January 1, 2029)).
                                                                 26
                                                                              As of the date of the Stipulation, the Debtor was delinquent on the payments to the City for
                                                                 27
                                                                      the months of September, October and November, and with respect to the base rent, delinquent to
                                                                 28
                                                                      the City for August 2018.

                                                                      DOCS_LA:317421.7 76135/003                          7
                                                                  Case 8:18-bk-13311-CB            Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26              Desc
                                                                                                    Main Document    Page 8 of 21


                                                                  1           Following approval of the Stipulation, the Debtor will pay the 2017 percentage rent payments

                                                                  2   timely on or before the 27th of each month per the Payment Plan. As to the payments under the

                                                                  3   Payment Plan that are due prior to approval of the Stipulation which, as of the date thereof, were for

                                                                  4   September, October and November totaling $76,081.23, and as to the August base rent in the amount

                                                                  5   of $10,664.54, said amounts will be paid within ten (10) days of the entry of the order granting the

                                                                  6   Stipulation, in the total amount, as of the date thereof, of $86,745.77.

                                                                  7           The Debtor and the City have agreed that (i) payment by the Debtor to the City in accordance

                                                                  8   with the Payment Plan shall cure all defaults existing under the Lease as of the date thereof pursuant

                                                                  9   to section 365(b)(1)(A) of the Bankruptcy Code, and (ii) the Debtor has provided adequate assurance

                                                                 10   of future performance under the Lease pursuant to section 365(b)(1)(C) of the Bankruptcy Code.

                                                                 11           Based on the foregoing, the Debtor’s assumption of the Lease meets the requirements of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Section 365 and should be approved.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                                                      II.
                                                                 14
                                                                                                                 CONCLUSION
                                                                 15           WHEREFORE the Debtor respectfully requests that the Court enter an Order (i) granting
                                                                 16   the Motion, (ii) approving the Debtor’s assumption of the Lease pursuant to section 365(a) of the
                                                                 17   Bankruptcy Code; (iii) determining that payment of the amounts due pursuant to the Stipulation
                                                                 18   cures all defaults under the Lease pursuant to section 365(b) of the Bankruptcy Code, and
                                                                 19   (iv) granting such other and further relief as is necessary and appropriate.
                                                                 20

                                                                 21    Dated:     February 6, 2019                    PACHULSKI STANG ZIEHL & JONES LLP

                                                                 22

                                                                 23                                                   By:     /s/ William N. Lobel
                                                                                                                              William N. Lobel
                                                                 24                                                           Attorneys for Ruby’s Diner, Inc., et al.,
                                                                                                                              Debtors and Debtors-in-Possession
                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      DOCS_LA:317421.7 76135/003                        8
                                                                  Case 8:18-bk-13311-CB             Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26                Desc
                                                                                                     Main Document    Page 9 of 21


                                                                  1                                DECLARATION OF DOUGLAS S. CAVANAUGH

                                                                  2
                                                                              I, Douglas S. Cavanaugh, hereby declare that the following is true and correct to the best of
                                                                  3
                                                                      my knowledge, information and belief:
                                                                  4
                                                                              1.       I am a founder and the Chief Executive Officer (“CEO”) of Ruby’s Diner, Inc., a
                                                                  5
                                                                      California corporation (“RDI”), one of the debtors and debtors-in-possession in the above-captioned
                                                                  6
                                                                      bankruptcy cases. I have served in the capacity of CEO since RDI’s incorporation in 1985. I am
                                                                  7
                                                                      also a 60% shareholder of RDI. I am the authorized signatory for Ruby’s Huntington Beach, Ltd., a
                                                                  8
                                                                      California limited partnership, the debtor and debtor-in-possession herein (“Ruby’s Huntington
                                                                  9
                                                                      Beach” or the “Debtor”).
                                                                 10
                                                                              2.       I make this Declaration in support of the Debtor’s Motion to Approve Stipulation
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      Between Ruby’s Huntington Beach, Ltd. and the City of Huntington Beach Authorizing the
                                                                 12
                                                                      Assumption of Non-Residential Real Property Lease and Curing of Defaults (the “Motion”).
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Capitalized terms not otherwise defined herein have the same meaning ascribed to them in the
                                                                 14
                                                                      Motion.
                                                                 15
                                                                              3.       On August 29, 2018 and September 5, 2018, Ruby’s Huntington Beach and certain of
                                                                 16
                                                                      its affiliates (collectively, the “Debtors”) filed voluntary petitions for relief under chapter 11 of the
                                                                 17
                                                                      Bankruptcy Code. On September 5, 2018, the Court entered an order jointly administering the
                                                                 18
                                                                      Debtors’ cases, with the RDI case designated as the “Lead Case.” [Docket No. 6].
                                                                 19
                                                                              4.       The Debtors continue to operate their businesses and manage their assets as debtors in
                                                                 20
                                                                      possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.
                                                                 21
                                                                              5.       The Debtor is a party to a lease with the City of Huntington Beach (the “City”) for the
                                                                 22
                                                                      operation of a Ruby’s restaurant located on the Huntington Beach Pier, 1 Main Street, Huntington
                                                                 23
                                                                      Beach, California 92648 (the “Lease”). The Debtor has entered into a stipulation with the City of
                                                                 24
                                                                      Huntington Beach authorizing the assumption of the Lease and curing defaults (the “Stipulation”).
                                                                 25
                                                                      A copy of the Stipulation is attached hereto as Exhibit “A.”
                                                                 26
                                                                              6.       The Debtor has determined in its sound business judgment that it is in the best
                                                                 27
                                                                      interests of its estate and its creditors for it to assume the Lease. Assumption of the Lease will allow
                                                                 28

                                                                      DOCS_LA:317421.7 76135/003                         9
                                                                  Case 8:18-bk-13311-CB            Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26                Desc
                                                                                                    Main Document    Page 10 of 21


                                                                  1   the Debtor to continue to operate the Huntington Beach restaurant, which is a profitable location that

                                                                  2   generates between $1,000,000 and $1,400,000 in unit level EBITDA annually, employs

                                                                  3   approximately 60-90 employees throughout the year, and is instrumental in overall brand awareness.

                                                                  4   Absent assumption of the Lease in accordance with the terms of the Stipulation, the City has

                                                                  5   indicated it would seek to terminate the Lease, which would result in the closure of the Huntington

                                                                  6   Beach restaurant to the detriment of the Debtor and its affiliates. The Debtor, therefore, believes that

                                                                  7   the assumption of the Lease, in accordance with the Payment Plan and terms agreed to between the

                                                                  8   City and the Debtor as set forth in the Stipulation - which will provide for a cure of all defaults under

                                                                  9   the Lease - is in the best interests of the estate and is supported by the Debtor’s reasonable business

                                                                 10   judgment.

                                                                 11           7.       The Debtor and the and the City entered into an agreement pursuant to which the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   defaults existing under the Lease would be cured (the “Agreement”). The Agreement provided for
                                        COSTA MESA, CALIFORNIA




                                                                 13   the following payment plan with respect to all past due amounts under the Lease, as follows:
                                          ATTORNEYS AT LAW




                                                                 14                    a. Percentage Rent: The City is due $287,920.03 in percentage rent.

                                                                 15                    b. Penalties: In accordance with Section 11 of the (2016) Lease, $11,516 in

                                                                 16                         penalties have accrued. This brings the total due to the City to: $299,436.83.

                                                                 17                    c. Principal and Interest: A principal balance of $299,436.83 (outstanding

                                                                 18                         percentage rent and penalties) and $4,888.12 in interest based on 3% simple

                                                                 19                         interest.

                                                                 20                    d. Payment Plan: Twelve (12) monthly payments of $25,360.41 consisting of

                                                                 21                         principal and interest. The principal and interest portions are shown in detail in

                                                                 22                         the payment plan attached to the Stipulation as Exhibit “1” (the “Payment Plan”).

                                                                 23                         The payments pursuant to the Payment Plan are in addition to the base monthly

                                                                 24                         rent due under the Lease (which base rent is in the amount of $10,455.43 (subject

                                                                 25                         to a 2% increase on January 1, 2017, and additional 3% increases every third year

                                                                 26                         on January 1, 2020, January 1, 2023, January 1, 2026 and January 1, 2029)).

                                                                 27           8.       The Debtor is delinquent on the payments to the City for the months of September,

                                                                 28   October and November, and with respect to the base rent, is delinquent to the City for August 2018.

                                                                      DOCS_LA:317421.7 76135/003                         10
Case 8:18-bk-13311-CB   Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26   Desc
                         Main Document    Page 11 of 21
Case 8:18-bk-13311-CB   Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26   Desc
                         Main Document    Page 12 of 21




                                 EXHIBIT “A”
Case 8:18-bk-13311-CB   Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26   Desc
                         Main Document    Page 13 of 21




                                                                       EXHIBIT "A"
                                                                          Page 12
Case 8:18-bk-13311-CB   Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26   Desc
                         Main Document    Page 14 of 21




                                                                       EXHIBIT "A"
                                                                          Page 13
Case 8:18-bk-13311-CB   Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26   Desc
                         Main Document    Page 15 of 21




                                                                       EXHIBIT "A"
                                                                          Page 14
Case 8:18-bk-13311-CB   Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26   Desc
                         Main Document    Page 16 of 21




                                                                       EXHIBIT "A"
                                                                          Page 15
Case 8:18-bk-13311-CB   Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26   Desc
                         Main Document    Page 17 of 21




                                                                       EXHIBIT "A"
                                                                          Page 16
Case 8:18-bk-13311-CB   Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26   Desc
                         Main Document    Page 18 of 21




                                                                       EXHIBIT "A"
                                                                          Page 17
        Case 8:18-bk-13311-CB                   Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26                                      Desc
                                                 Main Document    Page 19 of 21



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: NOTICE OF MOTION AND MOTION TO
APPROVE STIPULATION BETWEEN RUBY’S HUNTINGTON BEACH, LTD. AND THE CITY OF
HUNTINGTON BEACH AUTHORIZING THE ASSUMPTION OF NONRESIDENTIAL REAL PROPERTY
LEASE AND CURING OF DEFAULTS; DECLARATION OF DOUGLAS S. CAVANAUGH IN SUPPORT
THEREOF thereof will be served or was served (a) on the judge in chamber in the form and manner required
by LBR 5005-2(d); and the manner stated below:



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
2/6/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 2/6/2019 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 2/6/2019, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/6/2019                     Nancy Lockwood                                                  /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
        Case 8:18-bk-13311-CB                   Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26                                      Desc
                                                 Main Document    Page 20 of 21


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Dustin P Branch branchd@ballardspahr.com,
        carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
       Meghan Canty mcanty@tocounsel.com, lhyska@tocounsel.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Michael J Hauser michael.hauser@usdoj.gov
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Ernie Zachary Park ernie.park@bewleylaw.com
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com


2. SERVED BY UNITED STATES MAIL:

SEE SERVICE LIST ATTACHED.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via Overnight Mail
The Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
              Case 8:18-bk-13311-CB             Doc 233 Filed 02/06/19 Entered 02/06/19 18:57:26                    Desc
                                                 Main Document    Page 21 of 21
                                                                                            
       CITY OF HUNTINGTON BEACH                         US FOODS ‐ LA MIRADA                      CROUDACE & DIETRICH LLP 
    ATTN.:  DEPUTY DIRECTOR, OFFICE OF                    BRIAN SONDHEIM                            VIRGINIA CROUDACE 
                PO BOX 190                          540 NORTHEAST LANDON ROAD                      4750 VON KARMAN AVE 
      HUNTINGTON BEACH, CA 92648                         BELFAIR, WA 98528                        NEWPORT BEACH, CA 92660 
                                                                                            
           FAMILY TREE PRODUCE                    MICHAEL ROBERT WILSON, DBA WILSON                INTERIOR RESOURCES INC 
              FIDEL GUZMAN                                  CONSTRUCTION                     OFFICER, DIRECTOR, MANAGER, AGENT 
           5510 E LA PALMA AVE.                            MICHAEL WILSON                          489‐20 JOHNSON AVENUE 
                                                           14302 YORBA ST. 
            ANAHEIM, CA 92807                                                                         BOHEMIA, NY 11716 
                                                           TUSTIN, CA 92780 
                                                                                                       
              PURITAN BAKERY                       SOUTHERN CALIFORNIA EDISON        ECOTECH REFRIGERATION & HVAC INC 
                JIM STONE                       OFFICER, DIRECTOR, MANAGER, AGENT    OFFICER, DIRECTOR, MANAGER, AGENT 
             1624 E CARSON ST                                PO BOX 300                 1630 SUNKIST STREETR, SUITE R 
             CARSON, CA 90745                           ROSEMEAD, CA 91771                    ANAHEIM, CA 92806 
                                                                                      
     CALIFORNIA RESTAURANT MUTUAL                 FIRST INSURANCE FUNDING CORP                    MINUTEMAN INDUSTRIES INC 
    DAVID JOHNSON/TRAVIS HARPER COO             OFFICER, DIRECTOR, MANAGER, AGENT                LINDY OFFICER DIR MGR AGENT 
              PO BOX 45783                                  PO BOX 7000                                  PO BOX 4983 
      SAN FRANCISCO, CA 94145‐0783                  CAROL STREAM, IL 60197‐7000                     GARDEN GROVE CA 92842 
                                                                                                                 
            G & G BOOKKEEPING INC                       HARBOR DISTRIBUTING LLC                     MAINTENANCE BUILDING SVC 
    GLYNIS RAMIREZ OFFICER DIR MGR AGENT          DBA GATE CITY BEVERAGE DISTRIBUTION        VICTOR SANTANAOFFICER DIR MGR AGENT 
            19602 COUNTRY LAKE DR                  OFFICER, DIRECTOR, MANAGER, AGENT                   1665 E 4TH ST, STE 104B 
              MAGNOLIA TX 77355                               PO BOX 842685                             SANTA ANA CA 92701 
                                                          LOS ANGELES CA 90084                Invalid address 1.10.19 no FWD Address 
                                                                                                                
              GARDA CL WEST INC                           3 WIRE GROUP INC                              UNION BANK NA 
    SUSAN LOETELL OFFICER DIR MGR AGENT           OFFICER DIRECTOR MANAGER AGENT               OFFICER DIRECTOR MANAGER AGENT 
               LOCKBOX 233209                             NW 79PO BOX 1450                               PO BOX 650349 
             3209 MOMENTUM PL 
                                                     MINNEAPOLIS MN 55485‐7964                          DALLAS TX 75265 
               CHICAGO IL 60689 
                                                                                                               
            KLM MANAGEMENT CO                            REEF SYSTEMS INC                      UNITED STATES ATTORNEY'S OFFICE 
           DBA AMCOM FOOD SVC                   OFFICER DIRECTOR MANAGNER AGENT                   300 NORTH LOS ANGELES ST 
     OFFICER, DIRECTOR, MANAGER, AGENT                2931 GRACE LANE, UNIT G                   FEDERAL BUILDING, ROOM 7516 
             14120 E VALLEY BLVD 
                                                       COSTA MESA CA  92626                         LOS ANGELES CA 90012 
             LA PUENTE CA 91746 
                                                                                                                
      UNITED STATES DEPT. OF JUSTICE              FRANCHISE TAX BOARD CHIEF COUNSEL            FRANCHISE TAX BOARD BANKRUPTCY 
          BEN FRANKLIN STATION                       C/O GENERAL COUNSEL SECTION                      SECTION MS: A‐340 
               PO BOX 683                               PO BOX 1720, MS: A‐260                           PO BOX 2952 
          WASHINGTON DC 20044                       RANCHO CORDOVA, CA 95741‐1720                 SACRAMENTO, CA 95812‐2952 
                                                                                                                 
     EMPLOYMENT DEVELOPMENT DEPT.                           KATE NAPOLI                                  DAN MCALLISTER 
       BANKRUPTCY GROUP MIC 92 E                     19512 POMPANO LANE # 108                       TREASURER‐TAX COLLECTOR 
                                                                                                   ATTENTION: BANKRUPTCY DESK 
            PO BOX 826880                           HUNTINGTON BEACH CA 92648 
                                                                                                 1600 PACIFIC HIGHWAY, ROOM 162 
       SACRAMENTO, CA 94280‐0001                                                                       SAN DIEGO, CA 92101 
                                                                                                                 
     OFFICE OF THE US TRUSTEE                                                                                    
         MICHAEL HAUSER 
411 WEST FOURTH STREET, SUITE 7160 
       SANTA ANA CA 92701 
